Broyles, J.
1: Under the repeated rulings of this court and of the Supreme Court the refusal of a trial judge to direct a verdict is never reversible error.
2. The fifth, sixth, seventh, ninth, and tenth grounds of the amendment to . the motion for a new trial contain no specific assignment of error, and merely amplify the general grounds.
, 3. The eighth ground of the amendment to the motion for a new trial, which complains of a charge of the court, does not point out the error in the charge, and is set out in such a vague and confused manner as to present no question for determination.
4. There was some evidence to authorize the verdict, and it has been approved by the trial judge. Judgment aprmed.